IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


BRIAN TEMME TREE SERVICE AND               :   No. 161 EAL 2022
STATE WORKERS' INSURANCE FUND              :
                                           :
                                           :   Petition for Allowance of Appeal
             v.                            :   from the Order of the
                                           :   Commonwealth Court
                                           :
JERRY ECOTT (WORKERS'                      :
COMPENSATION APPEAL BOARD)                 :
                                           :
                                           :
PETITION OF: JERRY ECOTT                   :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of December, 2022, the Petition for Allowance of Appeal

is DENIED.